MacIntyre, J.,
dissenting. Conceding, but not deciding, that the court should have rendered a judgment at the November term, 1927, it could not, under the facts in this case, render a nunc pro *674tune judgment on May 21, 1928, as of November 19, 1927. No judgment having been rendered at the November term, 1927, the court could not supply its non-action by a subsequent judgment nunc pro tunc. Therefore the defendant had the right to file an answer and to have his case tried upon its merits; he having filed his answer a few hours after the rendition of the improper judgment nunc pro tunc, which was rendered without his knowledge or consent.